 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDI would, accordingly, on the basis of the uncontroverted allegations,concerning the employees' actions, and the absence of opposition,grant the motion in order to effectuate the policies of the Act to pro-mote orderly collective bargaining.-MEMBER BEAN took no part in the consideration of the above Sup-plemental Decision and Order.Hardin'sBakeries, IncorporatedandRetail,Wholesale andDepartment Store Union,AFL-CIO.Case No. 15-CA-1510.May 9, 1960DECISION AND ORDEROn February 18, 1960, Trial Examiner C. W. ,Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated. its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Panning]..The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modification.'ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Hardin'sBakeries, Incorporated,Meridian,Mississippi, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Retail, Wholesale and Depart-ment Store Union, AFL-CIO, or in any other labor organization, by' Contrary to the Respondent'sarguments,we have adopted the Trial Examiner'scredibility findings for we are not convinced by a clear preponderance of all the relevantevidence that his credibility resolutions are incorrect.Ainsworth Precision CastingsCompany, Division of Harsco Corp.,125 NLRB 601.Although Member Rodgers agrees with this conclusion, he would not to 'any degree rely,as did the Trial Examiner,upon the small size of the Respondent's plant to establish theRespondent's knowledge of the union activity of Gibson and Berden,the two discriminateesFor the finding of knowledge Member Rodgers would rely solely upon the credited testi-mony of Gibson and Berden as to threats made prior to discharge and statements made atthe time of the discharges.127 NLRB No. 76. HARDIN'S BAKERIES, INCORPORATED659discharging, laying off, or otherwise discriminating in regard to thehire or tenure of employment of employees, or any term or condition ofemployment.(b) Interrogating employees concerning their union activities,affiliation, or sympathies in a manner constituting interference, re-straint, or coercion in violation of Section 8(a) (1) of the Act.(c)Threatening employees with reprisals or promising them bene-fits to discourage union membership and activity.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Retail, Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in any other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to David Berden, JamesBuckalew, Marvin Gibson, Billy Hastings, and Jimmy Thompson totheir former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reason of thediscrimination against them, in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records, and reports,and all other records necessary to analyze the amounts of backpay due,and the rights of employment under terms of these recommendations.(c)Post at its Meridian, Mississippi, plant, copies of the noticeattached hereto marked "Appendix." 2 Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent, be posted by it im-mediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.e Tn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 660DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Retail, Wholesale andDepartment Store Union, AFL-CIO, or in any other labororganization, by discharging, laying off, or in any other mannerdiscriminating against employees in regard to their hire ortenure of employment, or any term or condition of employment.WE WILL NOT threaten employees with reprisals or make thempromises of benefit in order to discourage membership in theabove-named or any other labor organization, or interrogatethem as to their union membership or sympathies in a mannerconstituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist Retail, Wholesale and De-partment Store Union, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL offer to Marvin Gibson, David Berden, James Buck-alew, Jimmy Thompson, and Billy Hastings immediate and fullreinstatement to their former or substantially equivalent posi-tions, and make them whole foranyloss of pay they may havesuffered as a result of our discrimination against them.HARDIN'S BAKERIES, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. HARDIN'S BAKERIES,INCORPORATED661INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed and served, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel of the National Labor Rela-tions Board, and an answer having been filed by the above-named Respondent, ahearing involving allegations of unfair labor practices in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended, was held in Meridian,Mississippi, on January 12 and 13, 1960, before the duly designated Trial Examiner.All parties were represented at the hearing and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Argumentwas waived.Briefs have been received from the Respondent and General Counsel.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following: .FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHardin's Bakeries, Incorporated, is a Mississippi corporation engaged in the busi-ness of operating bakeries.As part of its operations it conducts a wholesale bakeryinMeridian, Mississippi, the only plant involved in these proceedings.During theyear 1958 the Respondent purchased materials valued at more than $50,000 whichwere shipped to its Meridian plant from points outside the State of Mississippi.The Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO,is a labor organizationadmitting to membership employees at the Respondent's Meridian plant.in.THE UNFAIRLABOR PRACTICESA. Setting and major issuesThe chief issue in this proceeding arises from the admitted discharge of five em-ployees at the Meridian plantinmid-February 1959.General Counselclaims thatall five were discriminatorily dismissed to discourage membership in the ChargingUnion.The Respondent denies this allegation and in its answer urges certain otherreasons for each discharge.About 70 employees at the plantare engagedin the making, wrapping, packing,and shipping of bread to retail dealers in outlying communities.Ralph I. Meadersis the plant manager;George Jackson, the superintendent.Under Jackson are fourforemen, conceded by the Respondent to be supervisors within the meaning of theAct:Williams, Sargeant, Singley, and Fletcher.It appears that until early February 1959,no organizationalefforts had been madeat this plant for about 10 years. Indication of the Respondent's opposition to suchorganization is revealed in the credible testimony of employees Marvin Gibson andDavid Berden, among others.About a month after Berden was hired in October 1958, he remarked to ForemanWilliams that it would be a good idea if the employees had a union in the bakery.Williams advised him that he had better not "talk like that" or he wouldbe "losinghis job."As noted below, Berden in fact was discharged by Williams soon after heactively participatedin organizingthe Union here involved.Employee Gibson was rehired by the Respondentin June 1958,after having workedfor about a year at anotherlocal plant.Gibson applied for rehiring after employeesat this other plant hadgone onstrike.When reemploying Gibson, SuperintendentJackson warned him that he must not "talk about any union in the plant" and said that"they weren't going to havea unionin the plant."Gibson also became active inorganizingthe Union, and was fired in February 1959, under circumstances describedbelow.'In the latter part of January 1959, Gibson communicated with Union Representa-tiveDaniel relative to organizing the bakery, and on Saturday, February 7, Danielcame to Meridian and met with Gibson, Berden, and a few others.At thismeetinga number of authorization cards weresigned,and visits were then and during thenext few daysmade toemployees at their homes, soliciting membership.IFor reasons set out below the Trial Examiner is unable to rely upon the testimony ofeither Jackson or Williams, and does not credit their denials that they made the abovestatements attributed to them. ,662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs described in more detail below, employees who attended this February 7 meet-ing and others who signed cards were summarily discharged.B. The dischargesMarvin Gibson and David Berden:As noted immediately above, Gibson initiatedthe organizational movement at the Respondent's bakery by arranging for a meetingwith the union representative on February 7.He accompanied Daniel on severalvisits to employees' homes.When reporting for work the following Thursday, Feb-ruary 12, he was given his paycheck by Foreman Williams and told he was fired.Heasked why, and Williams replied only that he knew why.Gibson then went toSuperintendent Jackson and asked him the reason. Jackson told him he had been"mashing" the bread.The employee protested against this accusation but Jacksontold him he "was fired, that that was all there was to it."Later the same day Williams discharged Berden, who also had attended the Febru-ary 7 meeting and had sought signatures at employees' homes.When giving theemployee his check the foreman said, according to Berden's credible testimony, he"had reason to believe that a union was trying to organize the place" and that hebelieved Berden "wasin on it."He further told Berden that he did not want to seehim around the plant any more, but that if he wanted to see his friends to do so "attheir homes."The Trial Examiner can credit neither Williams' denial that he made the remarksat the time of the discharge attributed to him by Berden, nor the extravagant andplainly fabricated reasons advanced by him for firing both Gibson and Berden.Wil-liams claimed he discharged Gibson because:he didn't try to pick up the bread right.He didn't try to put it on thedolly right.He just throwed it around.He let it go without end seals on it.He,let it go in there that was wrapped sideways, wouldn't put it in the box straight.He further claimed that he told Gibson "two or three times that I wasn't going to putup with it much longer," that he told both Jackson and Meaders about this employeeand they said to fire him.Meaders, however, said that he knew "hardly anything atall" about Gibson's discharge.The same foreman said that he fired Berden not only for "mashing" the bread butalso for smoking at the machine.As to the latter point, his own testimony establishesthat if this were a reason, then he clearly discriminated against Berden, since headmitted that a "lot of the boys were smoking on the wrapping machines" and onlyBerden was discharged.The foreman's own testimonyalso negateshis claim that the two employees werefired for "mashing" bread.According to his testimony he got complaints fromMeaders and Jackson about suchmishandledbread "maybe the 1st, the last ofFebruary."On cross-examination he said that the "sharpincrease" over normalcomplaints "started around the 15th of February," which would have been 3 days afterboth Gibson and Berden were discharged.Additional discredit upon Williams' effort to make it appear that Berden was anunsatisfactory employee is cast by the undisputed facts that about 3 weeks before hisdischarge the employee receivedan increasein pay, and that upon giving him theraiseWilliams told him he "deserved one" but urged him not to tell other employeesbecause they were not getting one.And it is plainly unreasonable to believe that Gibson should suddenly becomeundesirable as a workman.He had been first employed in 1955, worked there until1957, when he quit voluntarily,and was againemployed in June 1958.In short, the Trial Examiner finds no merit inthe reasons advanced by theRespondent for thesetwo dismissals,nor in itsclaim thatmanagement was un-aware of union activity in general or the participation of Gibson and Berden.Gibson was the leader in theorganizational movement and Berden was among thefirst to join.As found heretofore, Gibson hadbeenwarned by Jackson that theCompany would not have aunionin the plant, andBerdenhad been warned byWilliams in October 1958, that he had better not talk abouta union orhe wouldbe "losing his job."Under thecircumstancesdescribed herein and because of thesmall plantinvolved, that Trial Examiner concludes and finds thatmanagement waswell aware of the union activity of both of these employees,2 and that to discourageunionmembership they were summarily discharged.2 Bituminous Material& SupplyCD, 124 NLRB 1007;Quest-Shop]forkBrassiere Co.Inc,80 NLRB 1149, enfd 185 P. 2d 285 (CA 2), cert. denied 342 US 812; andStokely Foods,Inc,91 NLRB 1267,enfd193 F 2d 736 (CA 5). HARDIN'S BAKERIES, INCORPORATED663James Buckalew:When this employee came to work on Friday, February 13,the day after Gibson and Berden had been dismissed, Shipping Clerk JamesBuckalew was summarily fired by Manager Meaders.According to the employee'scredible testimony he was summoned to the office, where he was met by themanager's words: "Buckalew, you're fired.This is the reason I am firing you,"whereupon Meaders thrust forward in one hand a check and in the other an unsignedcard which Buckalew recognized as a union authorization card such as he had signed3 days earlier.Meaders further said, "Now, get all your gear and get your-,out of here."The Trial Examiner can credit neither Meaders' denial that he made the state-ment quoted by Buckalew nor the reasons proffered by him as a witness for firingthe employee.3Sitting at his counsel's table,Meaders displayed not a flicker ofsurprise or concern at Buckalew's testimony describing the discharge interview,but as a witness himself he exhibited marked discomfiture, mopping his face repeat-edly with his handkerchief.Furthermore, as the record shows, his testimony inseveral respectsis inconsistentwith, or contradicted by, that of other managementwitnesses.Finally, the reasons claimed by him as awitness are at seriousvariancewith those set forth in the Respondent's answer.In summary, for the following reasons the Trial Examiner finds no merit in any,of the claims as to this employee's discharge set forth in the answer or advancedby Meadersas a witness:(a)The answerclaimsthat "on the day of the dischargea serious mistake wasmade regarding a special order that he apparently forgot,or at leastdidn't turnthe order over to any one." The fact is, established by Meaders' own testimony,that Buckalew didnowork on the day of the discharge, and obviously could havemade no mistakethat day, serious or otherwise.He was fired upon reporting forwork.(b)The last of two so-called "messed up" orders which Meadersclaims as oneof thereasons forthe discharge, according to his own testimony, occurred severaldays before the discharge and involved only twoloavesof bread.Nor was thisclearlyminor incident Buckalew's fault, according to the employee's undisputedtestimony, but that of Foreman Singley, whowas not a witness.The two loaveswere supposed to be sliced lengthwise and Buckalew, not qualified to operate andreset the slicing machine as Meaders admitted, had turned the order over to theforemanand it was he who apparently neglected to fill it.(c)Themanager'sown testimony destroys the validity of any charge of Buck-alew's responsibility for the first alleged "messed up" order. It appears that anorder of bread, being transported from Meridian by public bus, arrived at its desti-nation in "mashedup" condition,some10 days or 2 weeks before the discharge.Meaders said it was not "packed" right.According to his own testimony, however,be investigated at the time of the occurrence and found that not Buckalew, butanother shipping clerk, had actually packed the order, and that all Buckalew haddone was take the package to the bus station.And also asa witnessMeaders ad-mitted that the bus company may have been responsible for the "mashing."(d) Finally, Meaders stressed as the precipitating reason for the employee's dis-charge, a claim that on both Wednesday and Thursday, the 2 days preceding thedischarge, Buckalew had persistently disobeyed his orders not to talkto girls inthe office.Not only does the answer fail tomentionanything about this claim,but as a rebuttalwitnessBuckalew denied being given any such orders and furtherdeclared that for the last 6 weeks of his employment his days off had been Wednes-day and Thursday, and that on neither of these days had he come to the plant.The Respondent made no effort to refute this rebuttal testimony. In the absence ofany such attempt at refutation, the Trial Examinerinfersthat the company recordswould have supported Buckalew's testimony on the point.8Nor can the Trial Examiner believe Meaders' denial that he had in his possession anunsigned union card on that dateAlthough both he and employee Scarbrough placed.the incident as occurring a few daysafterBuckalew's discharge, the manager admittedhaving obtained an unsigned union card from the latter employee.While it may well bethat Scarbrough, a witness for the General Counsel and still employed at the plant, was',mistaken as to the date he surrendered his unsigned card (he declined to join the Union),the nature of Meaders' other plainly fabricated testimony, noted herein, warrants thereasonable inference that he knowingly tailored the date of receiving the card to a pointafterthe discharges had taken place, for the obvious purpose of supporting his claim thatmanagement had no knowledge of union activity In any event, whether it was obtainedfrom Scarbrough or from some other source, the Trial Examiner is convinced that Meadershad a union card at the time of discharging Buckalew. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner concludes and finds that the preponderance of credible evi-dence sustains the complaint's allegationsas to Buckalew, and that he was dis-criminatorily discharged on February 13 to discourage union membership.Jimmy Thompson:At the time of his discharge on February 16, 1959, JimmyThompson had been working about 4 months in the Respondent's shipping depart-ment, under Foreman Williams.Thompson was one of the few employees attend-ing the first organizational meeting on February 7, and thereafter sought signaturesupon union cards.On February 16 he was given his check and summarily firedby Williams.As a reason for this action Williams told him there had "been a lotof trouble around here and you haven't been wearing a uniform."When Thompsonprotested,Williams replied that "he couldn't help it, that he didn't have anythingto do about it." (The quotations are from Thompson's credible testimony.)The claim advanced as a reason for the discharge by Williams, both to theemployee and as a witness, to the effect that being out of uniform was the cause,is plainly a pretext proffered to cover the actual reason. It is true that the employee,because of the nature of his work, seldom wore the particular type of short-sleevedshirt employees working inside the plant were required to wear.For the last 4months of his employment-late fall and winter-Thompson's work required thathe be out of doors from 4 to 10 hours a day, and his testimony is not specificallydisputed by Williams that shortly after being assigned to this work he asked for,and received, the foreman's permission to wear a long-sleeved shirt of his own,which the bakery did not provide.And if Williams' claim that the employee"wouldn't never wear his uniform" is to be considered as a denial that he evergave such permission, then it is plain that 4 months of being out of uniform hadbeen fully condoned by the foreman and management, and that some other reasonmust have precipitated the discharge.The Trial Examiner is convinced and finds that the real reason for Thompson'sdismissalwas his union activity, of which it is inferred Williams was aware.Williams did not specifically deny the employee's testimony that shortly before hisown discharge he asked the foreman if Berden and Gibson had been fired "onaccount of the union," that the foreman replied that "he didn't know," but that "it.would be a lot better to quit and find a job than it would be to be fired, because youcouldn't find a job after you was fired for something like that."The discharge ofThompson, the Trial Examiner is further convinced, was for the purpose of dis-couraging membership in the Union.BillyHastings:At the time of his discharge on February 16, Hastings had beenemployed by the Respondent since August 1956, and throughout the entire periodof his employment had worked under the direct supervision of Foreman DallasSargeant.He joined the Union on February 12, and 4 days later was summarilyfired by Sargeant, being given no reason.The reason offered by Sargeantaswitness for his dismissalof Hastings is soclearly unreasonable on its face as to warrant disbelief.Sargeant glibly declaredthatHastings had been an unsatisfactory employee "ever since he started to workthere"-a period of 2ih years. The falsity of this claim is further revealed by theundisputed facts that: (1) Shortly before his discharge Hastings had been promisedanother raise by Superintendent Jackson; and (2) since his hiring he had receivedfive separateincreasesin pay.Even Meaders conceded that Hastings held a "veryresponsibleposition," tending the ovens, and it is inconceivablethat an unsatis-factory employee on such a job would either have been retained or promiseda raise.The Trial Examiner is convinced and finds that, contrary to the Respondent'scontention,management became aware of Hastings'unionaffiliation,and dis-charged him to discourage membership therein.C.Other interference; conclusions in generalThe credible testimony of Alton Booker, an employee of some 15 years servicewith the Respondent in the responsible position of oven operator, establishes and theTrial Examiner finds that about February 14 Superintendent Jackson asked him ifhe had heard about union organizational efforts in the plant and that when he saidhe had, Jackson continued:I don't have to ask you if you have joined the Union, because you were herewhen they tried toget a unionin before and I think you know how Mr. Hardinfeels abouta unionin this shop..You know that Mr. Hardin would closethis shop before he would havea union inthe shop.44 For reasons heretofore described, as to Jackson's credibility on other matters, theTrial Examiner cannot accept as true his denial thathe made the above-quotedstatement. HARDIN'S BAKERIES, INCORPORATED665At about the same date employee William Hassell was summoned to ManagerMeaders' office where, in the presence of Foreman Williams, he was asked how he"felt" about conditions in the plant, and after other remarks Meaders told theemployee,accordingto the employee's credible testimony:thatmy work was very satisfactory and all the bosses liked me, and ... hehated tosee meleave, but if I didn't go for the company, I had to leave . .the bakery's been running on Mr. Hardin's policy for fifty-eight years andwasn't anybody going to change that policy.Williams added that "it had been tried one time, but they didn't succeed in it."TheTrial Examiner infers from the nature of the remarks and surrounding circumstancesthat both the manager and the foreman were referring to union activities, and it isfound that such remarks constituted a thinly veiled threat that Hassell would befired if he actively participated in the Union.5At about the same time Foreman Fletcher asked employee Scarbrough if he hada union card.When the employee replied that he had one, Fletcher asked for it,drove the employee to his home for it, and thereafter turned it over to Meaders.Foreman Singley also asked Scarbrough if he had signed a card.When the em-ployee said he had not signed one, the foreman said things might "get rough."The Trial Examiner concludes and finds that, under the circumstances herein de-scribed, by the above-described interrogation of employees and threats of reprisal,voiced by Meaders, Fletcher, Singley, and Jackson; by Williams' threat of reprisalto Berden in October 1958, noted in section III, A, above; and by the discriminatorydischarges of the five employees described above, the Respondent has interfered with,restrained, and coerced employees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Gibson, Berden, Buckalew,Thompson, and Hastings immediate and full reinstatement to their former or sub-stantially equivalent positions, without loss of seniority or other rights and privileges,and make them whole for any loss of pay they may have suffered by payment to eachof them of a sum of money equal to that which he would normally have earned aswages, absent the discrimination against him from the date of the discrimination tothe date of the Respondent's offer of full reinstatement, less their net earnings duringsaid period, and in a manner consistent with Board policy set out in F. W.WoolworthCompany,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Itwill be further recommended that the Respondent, upon request, make availableto the Board and its agents all payroll and other records pertinent to the analysis ofthe amounts of backpay due.Since the violations of the Act which the Respondent has committed are relatedto other unfair labor practices proscribed by the Act, and the danger of theircommission in the future is reasonably to be anticipated from its past conduct, thepreventive purpose of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Retail,Wholesale and Department Store Union, AFL-CIO, is a labor organiza-tionwithin themeaningof Section 2(5) of the Act.2.By discriminating in regard to the hire, tenure, and condition of employmentof employees Gibson, Berden, Buckalew, Thompson, and Hastings, thereby discour-s The Trial Examiner is unable to accept as credible the versions given by Meaders andWilliams as to this interview, which both admit occurred. 666,DECISIONS OF NATIONAL LABOR RELATIONS BOARDaging membershipin and activity onbehalf of theabove-named labor organization,.the Respondent-has engaged in' ;and is'engaging in unfairlabor practices within themeaningof Section 8(a) (3) ofthe Act.3.By interferingwith, restraining,and coercingemployeesin the exercise ofrights guaranteedby Section 7 of the Act,the Respondenthas- engagedin and i&engagingin unfair labor practiceswithin the meaningof Section'8 (a) (1) ofthe Act.4.Theaforesaid unfair labor practices are unfairlabor practicesaffecting com-me. ce within the meaning of Section2(6) and (7) of the Act.[Recommendationsomitted frompublication.]Deeco,Inc.andLocal 976,. International Union,Allied Industrial'Workers of America,AFL-CIO.Case No. 21--CA-3740-May 9,,1960DECISION AND ORDER.On January 25,1960, Trial Examiner William E. Spencer issued his'Intermediate Report in the above-entitled proceeding, finding. that the,Respondent had not engaged in and was not engaging in the unfair'labor practices alleged in the complaint and recommending that the,complaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the Intermediate Report, together with a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in the case,and finds merit in certain of the General Counsel's exceptions.Accordingly, the Board adopts the findings, conclusions, and recommendations of the Trial Examiner, with the modification set forth below.:As set forth more fully in the Intermediate Report, the Respondent,had had collective-bargaining agreements with the Union since 1956,and, since October 1958, Wilbur E. Harwell had been the Union's au-thorized representative in its dealing with the Respondent. In March=1959 Harwell had requested a seniority list, but Julius Feldhorn, theRespondent's president, had been dilatory in furnishing it because oftthe pressure of business.After being put off for over 5 months, Har-well was promised that the list would be ready on September 8.WhenHarwell arrived at the plant on that date, however, he was informedthat Feldhorn was out, and Respondent's acting comptroller, E. M.Pashkow, knew nothing about the seniority list.At this point, Har-well accused Feldhorn of giving him the "run around" and of being aliar;Harwell then left without seeing Feldhorn or the seniority list.'Pursuant to the provisions of Section 3(b) ofthe Act,the Board has delegated. its=powers in connection with this case to a three-member panel [Members Rodgers,;Bean-and Fanning].-127 NLRB No. 86.